DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-6 and 8-9 recite the limitation "gypsum core slurry" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 is rendered indefinite because it is unclear if the catalyst comprises magnesium oxide further including fly ash or if the catalyst comprises fly ash only.  Examiner is interpreting the claim to refer to the catalyst comprising magnesium oxide further including fly ash.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The claim does not further the catalyst as recited in claim 1 from which claim 10 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent Number 8,133,600 in view of Chevalier, U.S. Pre Grant Publication 2008/0286474.


	Regarding claims 1-2, 8-10, Wang discloses polymerization of siloxane in a gypsum-based slurry that includes stucco wherein the slurry includes an emulsion of siloxane and water, then combining the slurry with a dry mixture of stucco, magnesium oxide and Class C fly ash wherein the slurry is then shaped as desired and the stucco is allowed to set and the siloxane polymerizes [abstract and column 2, lines 59-67].  Column 1, lines 31-38 discloses that calcium sulfate dihydrate is also known as stucco or calcium sulfate hemihydrate.  Table VI discloses that the siloxane is present in the amount of 0.82 pbw of the stucco.  Table VI also discloses that the magnesium oxide is present in the amount of 0.80 pbw of the stucco.  Column 6, lines 54-61 discloses that the water to stucco ratio is preferably about 0.2 to about 1.2 based on the dry weight of the stucco.

    PNG
    media_image1.png
    219
    303
    media_image1.png
    Greyscale









.
Column 6, lines 35-37 discloses that a foaming agent can be employed in the gypsum-containing product [foamed gypsum] to provide lighter weight. Column 6, lines 54-59 discloses a gypsum wallboard.	Wang is silent to the slurry including 0.01 to 0.2 pbw triethanolamine.   Chevalier discloses making a gypsum material comprising polysiloxanes and stucco [0010-0014].  Chevalier also discloses a catalyst including a mixture of magnesium oxide and triethanolamine present in the amount of 0.1 to 1.0% based on the total stucco slurry.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The catalyst is added to the stucco slurry to achieve a desired pH.  Wang discloses in column 2, lines 20-22 that a high pH can interfere with the rehydration of the stucco.  Wang and Chevalier discloses a gypsum slurry comprising siloxane(s), stucco and magnesium oxide to form a gypsum product.  Wang and Chevalier are analogous art.  One of ordinary skill in the art would utilize magnesium oxide with 0.01 to 0.2 pbw triethanolamine to raise the pH of the slurry for the benefit of enhanced rehydration of the stucco.

	Regarding claim 4, Wang is silent to the foamed gypsum core having a total void volume of 30 to 90 volume percent.  However, column 6, lines 35-37 discloses that a foaming agent can be employed in the gypsum-containing product to provide lighter weight.  One of ordinary skill in the art before the effective filing date of the invention would optimize the void content in the gypsum containing product to 30 to 90 volume percent for the benefit of enhanced reduction in weight.

	Regarding claims 5 and 14, Table VI discloses that the gypsum slurry is absent of triethanolamine complexed with a metal.

	Regarding claims 6 and 15, Table VI discloses that the gypsum slurry is absent of Portland cement.

	Regarding claim 7, Table VI discloses an accelerator present in the amount of 1.25 pbw of the stucco.

  	 Regarding claims 3, 11-12 and 17-20, example 2 [column 10, lines 4-12] discloses that the slurry was deposited on a face paper [cellulosic fibers] on a conveyor and backing paper [cellulosic fibers] was placed atop the slurry forming a sandwich composite wherein the slurry was sufficiently set to hold its shape. Column 6, lines 35-37 discloses that a foaming agent can be employed in the gypsum-containing product [foamed gypsum] to provide lighter weight.  Examiner is corresponding the first and second cover sheets as the first and second facing as Applicant’s claims are not specific to the cover sheets and the facings.

	Regarding claim 16, Table VI discloses that the slurry includes magnesium oxide and fly ash.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a gypsum board as recited in claim 11, further including a skim layer.  The closest prior art, Wang et al., U.S. Patent Number 8,133,600, teaches polymerization of siloxane in a gypsum-based slurry that includes stucco wherein the slurry includes an emulsion of siloxane and water, then combining the slurry with a dry mixture of stucco, magnesium oxide and Class C fly ash wherein the slurry is then shaped as desired and the stucco is allowed to set and the siloxane polymerizes [abstract and column 2, lines 59-67].  Column 1, lines 31-38 discloses that calcium sulfate dihydrate is also known as stucco or calcium sulfate hemihydrate.  Table VI discloses that the siloxane is present in the amount of 0.82 pbw of the stucco.  Table VI also discloses that the magnesium oxide is present in the amount of 0.80 pbw of the stucco.  Column 6, lines 54-61 discloses that the water to stucco ratio is preferably about 0.2 to about 1.2 based on the dry weight of the stucco.

    PNG
    media_image1.png
    219
    303
    media_image1.png
    Greyscale









.
Column 6, lines 35-37 discloses that a foaming agent can be employed in the gypsum-containing product [foamed gypsum] to provide lighter weight. Column 6, lines 54-59 discloses a gypsum wallboard. Example 2 [column 10, lines 4-12] discloses that the slurry was deposited on a face paper [cellulosic fibers] on a conveyor and backing paper [cellulosic fibers] was placed atop the slurry forming a sandwich composite wherein the slurry was sufficiently set to hold its shape. Wang fails to teach or suggest a gypsum board including a skim layer wherein the gypsum board has a gypsum core slurry that includes triethanolamine present in the amount of 0.01 to 0.2 pbw triethanolamine.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786